     Case 4:20-cv-00253-P Document 42-1 Filed 12/04/20   Page 1 of 4 PageID 549



                        UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

BRIAN KEITH UMPHRESS,                       §
                                            §
        Plaintiff,                          §
                                            §
v.                                          §     Case No. 4:20-cv-00253-P
                                            §
DAVID C. HALL, et al.,                      §
                                            §
        Defendants.                         §

ORDER GRANTING DEFENDANTS’ MOTION TO AMEND OR MODIFY

         On this day the Court considered Defendants’ Motion to Amend or Modify

the Court’s November 12, 2020 Amended Order. The Court noted that the motion

is unopposed by Plaintiff. It appearing to the Court that there is good cause to

support the granting of the motion, it is

     ORDERED that Defendants’ motion is granted; and it is

      FURTHER ORDERED that the November 12, 2020 Amended Order in this

action is modified as set forth in Appendix C to the motion, a copy of which is

attached to this Order.

         SIGNED this ___ day of December, 2020.



                                       _______________________________
                                       The Honorable Mark Pittman
                                       United States District Judge
 Case 4:20-cv-00253-P Document 42-1 Filed 12/04/20      Page 2 of 4 PageID 550



                                 APPENDIX C

                            Requested modifications


      Defendants respectfully ask that the Court make the following (or

substantially similar) modifications to the Amended Order. Alphabetic references

(A. through J.) refer to the excerpts from the Amended Order quoted in

Appendix A above. Proposed modifications are shown in highlighted language.

                                       A.

                                  [No change]

                                       B.

            "The parties later appeared for a hearing at which the Commission's

      counsel unequivocally confirmed that based on Judge Umphress's pleaded

      activities: (1) he faced no disciplinary action from the Commission; (2) the

      Commission does not CURRENTLY ANTICIPATE any disciplinary action

      against him; (3), his choice to decline to perform same-sex marriages and to

      campaign on a platform that opposes same-sex marriage and Obergefell is

      not violative of the Commission's EXISTING APPLICATIONS OR

      interpretationS of Canon 4A(1); and (4) there is no allegation of facts that

      the Commission would take action against him. ECF No. 20." (Am. Order at

      5.)



                                        2
Case 4:20-cv-00253-P Document 42-1 Filed 12/04/20      Page 3 of 4 PageID 551



                                      C.

          "… the Commission expressly stated that it HAS NO CURRENT OR

    ANTICIPATED FUTURE INTENT TO prosecute him for his allegedly

    chilled behavior …" (Am. Order at 6.)

                                      D.

          "However, the Commission asserts not only that there are no plans to

    investigate or discipline Judge Umphress but that they HAVE NO

    CURRENT OR ANTICIPATED FUTURE INTENT TO EITHER

    investigate OR discipline him if he acts in the very way that he claims to be

    chilled against. Joint Report at 2–3; ECF No. 20; see also Habersham

    Declaration in Support of Defendants' Mt. to Dismiss or Transfer at ¶ 7, ECF

    No. 7-1." (Am. Order at 9.)

                                      E.

                                  [No change]

                                      F.

          "… the Commission repeatedly and exhaustively asserted that it HAS

    NO CURRENT OR ANTICIPATED FUTURE INTENT TO discipline him

    if he acts in precisely the manner he desires." (Am. Order at 10 n.6.)




                                       3
Case 4:20-cv-00253-P Document 42-1 Filed 12/04/20        Page 4 of 4 PageID 552



                                       G.

          "… the Commission has expressly disclaimed any CURRENT OR

    ANTICIPATED FUTURE intention of investigating or disciplining him for

    engaging in his desired activity … " (Am. Order at 11.)

                                       H.

          "… the Commission repeatedly disclaimed any CURRENT OR

    ANTICIPATED FUTURE plans to investigate or discipline him if he

    continues to act in the manner he deems chilled." (Am. Order at 12.)

                                       I.

          "… the Commission repeatedly disclaimed any CURRENT OR

    ANTICIPATED FUTURE plans to investigate or discipline him if he chose

    to act in the manner he deems chilled." (Am. Order at 12.)

                                       J.

          "Finally, because the Commission repeatedly disclaimed any

    CURRENT OR ANTICIPATED FUTURE plans to investigate or discipline

    Judge Umphress, the future event that he fears (being subject to investigation

    or discipline) 'may not occur as anticipated, or indeed may not occur at all.'"

    (Am. Order at 12.)




                                        4
                                                                            3661528.v1
